DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Ayala (U.S. Patent Application Publication 2019/0379943) does not teach nor suggest in detail the identified dividing execution, the combining execution, the first deleting execution, and the second deleting execution as claimed in the independent claim.  Ayala discloses technology directed towards integrated tools for editing and otherwise working with closed-capturing captions (or subtitles), including an on-screen editing interface that allows a user to select and edit caption text directly on-screen. Caption editing can include changing positioning metadata associated with a caption, changing timing metadata associated with a caption, and/or changing text content/text style metadata of a caption (abstract; Figs. 2 and 4-12).  With respect to editing the caption content in the text block 224, as exemplified herein, typical text editing operations may be performed, including typing text characters, pasting text characters, handling backspace/delete operations, selecting text, rearranging (e.g., dragging selected) text and so on.  Text selection, exemplified by text highlight block 236, represents the ability for a user/editor to interact to select some or all of the caption’s text (Figs. 2 and 4-12; paragraph [0033]).  However, Ayala fails to disclose the claim limitations as described above.  
Furthermore, prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
A subtitle data editing method performed by a computer, the method comprising at least one of the following executions: a dividing execution which includes the computer accepting a predetermined line feed operation twice consecutively in a state wherein a cursor is present in a subtitle input field, the computer then separating the subtitle input field at the cursor into a first subtitle input field and a second subtitle input field, and the computer displaying the two subtitle input fields on a screen with the cursor; a combining execution which includes the computer accepting a predetermined combination operation in a state wherein a cursor is present at a beginning of a second subtitle input field, the computer then combining the second subtitle input field with a first subtitle input field which precedes the second subtitle input field thereby forming a combined subtitle input field, and the computer displaying the combined subtitle input field on a screen with the cursor; a first deleting execution which includes the computer accepting a predetermined deletion operation in a state wherein a cursor is present at a beginning of a blank subtitle input field which follows a first subtitle input field, the blank subtitle input field having no subtitle content to display, the computer then deleting the blank subtitle input field, and the computer displaying the cursor on a screen in the first subtitle input field without displaying the deleted blank subtitle input field; or a second deleting execution which includes the computer accepting a predetermined deletion operation in a state wherein a cursor is present at an end of a first subtitle input field which is followed by a blank subtitle input field, the computer then deleting the blank subtitle input field, and the computer displaying the cursor on a screen in the first subtitle input field without displaying the deleted blank subtitle input field (Independent claim 16; claims 17-30 depend from claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (KR 102351408 B1) discloses merging of the two subtitle groups 126-1 and 126-2 is performed by placing the cursor at the end of the subtitle group 126-1 and then manipulating the delete key or deleting the subtitle group 126-2.  This can be done by placing the cursor in front and then operating the backspace key.  Of course, even in this case, the start/end time information of the two subtitle groups 126-1 and 126-2 is also integrated into one (paragraph [0158]).  However, Lee fails to disclose the claim limitations as described above.
Fukuda et al. (JP 2010-157961 A) - a caption creation system comprises: a motion picture playback region R1 for playing back and displaying motion picture data; a time-line display area TL for displaying a time-line of the motion picture data being played back in the motion picture playback region R1; and a caption editing region R6 for registering a caption to a caption setting box BX allocated inside the time-line display area. A period of time to display the caption registered to the caption setting box is specified from front and rear end positions of a time of the time-line display area, and information specifying the period of time for display is stored in a caption data storage section in association with the registered caption. By allocating the caption setting box inside the time-line display area, it can be easily determined whether or not the period of time playing back the caption is appropriate. One caption data item can be created by a plurality of persons, so that it is enough for each person to register only a part of caption comprehensible for the person, and it is possible to be participated in caption creation at ease with a sense of play.  However, Fukuda et al. fails to disclose the claim limitations as described above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 28, 2022